Citation Nr: 1210646	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  12-00 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Propriety of the reduction in evaluation of the service-connected nasal polyps from 30 percent to noncompensable, effective December 1, 2011. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from August 1978 to November 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating determination of the Cheyenne, Wyoming, Department of Veterans Affairs (VA) Regional Office (RO), which reduced the disability evaluation for nasal polyps from 30 percent to noncompensable.  

FINDINGS OF FACT

1.  The Veteran was given notice of the proposed reduction in a December 2010 letter which was sent to his last address of record; he was notified of his right to submit additional evidence and request a predetermination hearing. 

2.  A September 2011 rating decision reduced the rating for the Veteran's service-connected nasal polyps from 30 to noncompensable, effective December 1, 2011.
 
3.  At the time of the September 201 rating decision, the 30 percent rating for the Veteran's service-connected nasal polyps had been in effect for less than five years. 

4.  The evidence does not reflect improvement in the Veteran's service-connected nasal polyps.  


CONCLUSIONS OF LAW

The reduction of the rating for the Veteran's service-connected nasal polyps from 30 percent to noncompensable, effective December 1, 2011, was not proper, and the 30 percent disability evaluation is restored.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344(c), (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The procedural framework and safeguards set forth in 38 C.F.R. § 3.105(e) governing rating reductions are required to be followed by VA before it issues any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  Pursuant to 38 C.F.R. § 3.105(e), when a reduction in evaluation of a service-connected disability is considered warranted, and a reduction will result in a decrease of compensation benefits being made, a rating proposal of the reduction will be prepared setting forth all material facts and reasons, and the beneficiary will be notified and furnished detailed reasons therefore and given 60 days for presentation of additional evidence to show that compensation should be kept at the current level.  If additional evidence is not received within that period, a final rating action will be taken and rating will be reduced to the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e) (2011). 

The RO first proposed to reduce the Veteran's rating in a December 2010 rating decision, which was sent to him that same month.  He was told the RO was proposing to reduce his disability evaluation for his nasal polyps from 30 percent to noncompensable.  He was also informed of the evidence considered in rendering this decision, as well as his appellate rights, and of his right to a pre-adjudication hearing.  Therefore, the Veteran was duly afforded more than 60 days for presentation of additional evidence to show that compensation should be kept at the current level prior to the final September 2011 rating reduction, effective December 1, 2011.  The Board thus finds that the procedural safeguards of 38 C.F.R. § 3.105(e) were met. 

The 30 percent evaluation for nasal polyps was effective from March 12, 2009.  Since the reduction to 0 percent was effective December 1, 2011, the rating was in effect for less than five years.  Accordingly, the detailed requirements for a rating reduction contained in 38 C.F.R. § 3.344(a), (b) are inapplicable.  When a rating has been in effect for less than five years, examination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344(c). 

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that under Diagnostic Code 6522, a 10 percent disability evaluation is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is warranted for allergic or vasomotor rhinitis with polyps. 

Under Diagnostic Codes 6510-14, a 10 percent disability evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is warranted under the general rating formula following radical surgery with chronic osteomyelitis, or; near-constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 

A note to the general rating formula defines an "incapacitating episode of sinusitis" as one that requires bed rest and treatment by a physician.

The RO, in its January 2010 rating determination, granted service connection for a nasal polyp and assigned a 30 percent disability evaluation effective March 12, 2009.  The RO based this upon the results of a VA examination performed in October 2009 which diagnosed the Veteran as having a nasal polyp.  

In November 2010, the Veteran was afforded a VA examination.  At the time of the examination, it was noted that the Veteran had seasonal nasal allergies.  There was no history of osteomyelitis.  A diagnosis of sinusitis was made by x-ray.  There was no history of incapacitating episodes.  There was a history of non-incapacitating episodes involving symptoms of headache, fever, purulent discharge and sinus pain.  These would occur more than six times per year and last seven to 14 days.  

The Veteran's rhinitis symptoms at the time of the examination included nasal congestion, excess nasal mucous, itchy nose, and watery eyes.  His sinus symptoms were purulent nasal discharge, headaches, sinus pain, and sinus tenderness.  These occurred on a daily basis.  The Veteran noted having constant breathing difficulty.  There was no speech impairment and no other significant history.  

Physical examination revealed no signs of nasal obstruction, no nasal polyps, no septal deviation, no permanent hypertrophy of turbinates from bacterial rhinitis, no rhinoscleroma, no tissue loss or scarring deformity of the nose, and no evidence of Wegener's granulomatosis or granulomatous infection.  

Sinus x-rays revealed mild mucosal membrane thickening in the floors of both maxillary sinuses, slightly more prominent on the right where there was a rounded soft tissue mass consistent with a retention cyst.  It was the examiner's impression that the Veteran had postoperative changes with mild mucosal thickening in both maxillary sinuses.  

The examiner noted that the Veteran was employed as a mechanic and that he had lost no time from work as a result of his sinus problems.  

The examiner rendered diagnoses of sinus diseases, right maxillary sinus retention cyst, postoperative changes with mild mucosal thickening in both maxillary sinuses, and surgical "corrected" obstructive sleep apnea.

In December 2010, the RO proposed to reduce the Veteran's disability evaluation to noncompensable.  

In response to the RO's actions, the Veteran filed a statement in support of claim indicating that nothing had changed since the initial evaluation.  He reported that he had been seen three times in the last year for chronic infections, two times by Dr. T. L., 1/15/09 and 2/21/09, and once on December 14, 2009, at the VA clinic.  He stated that he continued to have difficulty breathing, had recurrent sinus infections, and had chronic nasal discharge.  He questioned the finding of incremental improvement and whether it warranted a reduction from 30 percent to noncompensable when all his symptoms were the same.  He stated that he could supply documentation from Dr. L.

The Veteran was afforded an additional VA examination in September 2011.  The examiner indicated that the claims folder was available for review.  At the time of the examination, the Veteran stated that his condition had progressively worsened.  He reported using medication and antibiotics as needed for infection.  

The Veteran was noted to have seasonal allergies.  There was no history of osteomyelitis and there were no incapacitating episodes.  A history of non-incapacitating episodes with headache, purulent drainage and sinus pain was noted.  Six episodes in the past year for a period of more than 14 days each time were reported to have occurred.  His current rhinitis symptoms were nasal congestion and excess nasal mucous.  His sinus symptoms included purulent nasal discharge, headaches, sinus pain, and sinus tenderness.  The Veteran reported having these on a daily basis.  The Veteran also noted having constant difficulty breathing.  The examiner observed that an August 2011 medical record showed a diagnosis of recurring acute sinus infection, with a prescription for Augmentin.  The examiner further noted a diagnosis of sinusitis with a prescription for Septra in February 2011.  

Physical examination revealed evidence of tenderness on the frontal maxillary.  There was evidence of active disease, providing evidence in support of this claim.  There was no speech impairment.  There were signs of nasal congestion, with the left nasal passage showing 50 percent obstruction and the right nasal passage showing 10 percent obstruction, providing evidence in support of this claim.  There were no nasal polyps present and there was no septal deviation.  There was also no rhinosclera and no tissue loss or scarring deformity of the nose.  

The examiner noted the findings made at the time of the November 2010 sinus x-ray series.  She observed that the Veteran had missed no time from work as a result of his sinus problems.  A diagnosis of maxillary sinus with mild thickening with retention cyst on the right was rendered.  

The examiner stated that she had reviewed the conflicting evidence between the 2009 and 2010 sinus x-rays with regard to whether the November 2010 x-ray was a cyst or nasal polyp and indicated that the lesion in the nose was most likely a retention cyst due to the findings on the CT scan done in 2010.  

While the Board notes that the Veteran has not been shown to have polyps at the time of the most recent VA examinations, which would constitute an improvement versus the 2009 examination, he still meets the criteria necessary for a 30 percent evaluation, as both the November 2010 and September 2011 VA examiners, after reviewing the claims folder, indicated that the Veteran had more than six non-incapacitating episodes of sinusitis per year with purulent nasal discharge, headaches, sinus pain, and sinus tenderness.  Objective evidence of a problem were still indicated.  Based upon the examiners' findings a 30 percent disability is still warranted based upon the number of incapacitating episodes the Veteran continues to experience.  The Veteran's symptoms have more closely approximated the criteria necessary for a 30 percent evaluation and a reduction is not warranted.

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regard to this claim, further assistance is not required to substantiate that element of the claim.



ORDER

The appeal for restoration of a 30 percent evaluation for nasal polyps is granted.  The 30 percent evaluation is restored.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


